Citation Nr: 0518530	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  95-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the scalp, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to September 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2003, the veteran was afforded the opportunity 
to provide testimony at a Travel Board hearing over which the 
subscribed Acting Veterans Law Judge presided.  This case 
returns to the Board following development made pursuant to 
its March 2004 remand.  

Over the intervening period, entitlement to service 
connection for post concussion headaches was established by 
virtue of a February 2005 rating decision.  The RO assigned a 
noncompensable rating for that disability.  

The issue of entitlement to an initial rating higher than 
zero percent for the service-connected post concussion 
headaches is addressed in the REMAND portion of the decision 
below.  Manlincon v. West, 12 Vet App 238 (1999).   This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

On April 2, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to an increased rating for 
residuals of a shell fragment wound of the scalp, currently 
evaluated as 10 percent disabling, is dismissed.


REMAND

As noted above, service connection was established for post 
concussion headaches in a February 2005 rating decision.  In 
a statement  received in April 2005, the veteran expressed 
his disagreement with the initial rating of zero percent.   
The RO should issue a statement of the case with respect to 
this issue.  Manlincon v. West, 12 Vet App 238 (1999).  
Accordingly the case is remanded to the RO for the following 
actions:  
	
The RO should issue a statement of the 
case with respect to the claim for a 
higher initial rating for a post 
concussion headaches.  The veteran should 
be advised that in order to perfect his 
appeal with respect to that issue, he 
must submit a timely substantive appeal 
after the issuance of a statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


